DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in IN on 2/6/2018. It is noted, however, that applicant has not filed a certified copy of the IN201831004462 application as required by 37 CFR 1.55.
Please note the website for the “Electronic Priority Document Exchange (PDX) Program” recites “Please note that an ADS submitted after the filing of an application CANNOT be used to provide or rescind the authorization to permit access.  Instead, applicants should use form PTO/SB/39 (or an applicant-generated equivalent) to provide or rescind the authorization for access under 37 CFR 1.14(h)(1) after the filing of the application.”
Response to Arguments / Allowable Subject Matter / Restriction
Applicant’s amendments and arguments submitted 9 November 2021 have been fully and carefully considered and are found persuasive.
With regard to the claim objections and rejections under 35 USC 112(b), applicant’s arguments and amendments on 9 November 2021 are persuasive and these are withdrawn (see arguments page 5, last paragraph through page 7, 3rd paragraph).
With regard to withdrawn claim 13, applicant argues the claimed product is patentable over the cited references, as the method informs the structure of the claimed metallurgical coke (see arguments page 4, last section, through page 5). This is found persuasive and the restriction requirement is withdrawn, and claim 13 is rejoined.
With regard to the claim rejection under 35 USC 102(a)(1) and 35 USC 103 applicant argues the claim as amended fails to fairly teach or suggest all limitations of the claims as amended, of a method for producing metallurgical coke from only non-coking coal, the method comprising: densifying the non-coking coal to form pellets (11); placing the pellets (11) in a microwave oven (1) within a plurality of bricks (4); heating the pellets (11) in the microwave oven (1) at a predetermined temperature under an inert atmosphere at atmospheric pressure, wherein the pellets (11) undergo pyrolysis during the heating; and cooling the pellets (11) in the microwave oven (1) under the inert atmosphere, to convert the pellets (11) of the non-coking coal to the metallurgical coke, wherein heating of the pellets (11) in the microwave oven (1) is carried out without susceptors. Applicant persuasively argues that Koetzer (WO 2009/047682), fails to teach these amended features (see arguments page 7, last section through rd paragraph), as Koetzer includes a mixture of coking coals and non-coke fines, that processed differently than claimed. Applicant persuasively argues the combination of Nushihiro (JPH07166166) taken with Clark (US 2005/0155281) fails to teach these amended features (see arguments page 9, last section through page 11) as Nushiro includes coking coal in the method of the process and the teachings of Clark fail to remedy this difference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JONATHAN MILLER/Primary Examiner, Art Unit 1772